This was a civil action to recover damages for personal injuries alleged to have been negligently inflicted by the defendant upon the plaintiff by driving an automobile upon the plaintiff while on a public highway. *Page 762 
From judgment awarding the plaintiff damages in the sum of one thousand dollars both plaintiff and defendant appealed, assigning errors.
The defendant's appeal presents the sole question as to whether there was sufficient evidence to carry the case to the jury. Since we are of the opinion that the evidence is plenary for this purpose, it follows that the exceptions to the court's refusal to grant the defendant's motion for a judgment as in case of nonsuit under the provisions of C. S., 567, cannot be sustained.
The plaintiff's appeal is only from the finding of the jury upon the third issue, which related to the measure of damage fixed at one thousand dollars. We have examined the exceptions set out in the plaintiff's brief, and are of the opinion that no error prejudicial to the plaintiff was committed either in the rulings of the court upon the admission and exclusion of evidence, or in the charge to the jury.
Since no new questions are presented on this appeal, it is not deemed necessary or expedient to discuss the exceptions set out in detail.
In the trial before the Superior Court we find
No error.